Holmes, G. J.
This case has been before the court already on substantially the same evidence, and it has been decided that the plaintiffs were entitled to go to the jury. 172 Mass. 84. There was a little more evidence for the defence, but that, of course, the jury might disbelieve. We do not perceive upon what ground that question is raised here again. As to the second and third rulings asked, they were not literally correct, and were covered, so far as proper, by the instructions given. If the fourth request meant only that there was no evidence that the defendant’s intestate knew before her return that the work had been begun, the proposition is questionable, and, in case she authorized it, immaterial. If it meant that there was no evidence that she knew that the work was to be done, that already has been decided against the defendant.

Exceptions overruled.